Citation Nr: 1427894	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for nucleus pulposus at L4-5 with right foot compression and radicular signs. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right broken toe.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right foot nail puncture wound.

4.  Entitlement to a compensable evaluation for basal cell carcinoma of the nose.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the United States Air Force Reserve from July 1970 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and September 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2011, these matters were remanded for further development.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The Veteran's Virtual VA file only contains the May 2014 Appellant's Brief, and a duplicative March 2006 notification letter.  The Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In July 2011, the Board remanded the Veteran's appeal in order for the AOJ to obtain additional VA treatment records, private treatment records from S.M., M.D., additional service treatment and personnel records, and Social Security Administration (SSA) records, and readjudicate the claim, to include issuing the Veteran a supplemental statement of the case (SSOC).  In July 2011, the AOJ sent the Veteran a duty-to-assist letter at an address in Montgomery, Georgia, notifying him of the action that had been taken thus far on his appeal and requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, in order for the AOJ to obtain private treatment records from S.M., M.D.  No response, to include an authorization form, was received from the Veteran.  However, in August 2011 correspondence, he informed the AOJ of his new address in Rome, Georgia.

The record reflects that the AOJ obtained additional VA treatment records, service personnel records, and SSA records, and readjudicated the claims on appeal in an August 2012 SSOC; however, document was sent to the Veteran's old address in Montgomery, Georgia.  In August 2012, the Veteran's representative acknowledged receipt of the August 2012 SSOC. 

While the Veteran's representative has acknowledged receiving a copy of the August 2012 SSOC, there is no indication that the Veteran is aware of the continued denial of these claims.  In fact, the SSOC was returned to VA in September 2012 by the United States Postal Service (USPS) as undeliverable with a notation of "Return to Sender Unable to Forward."  VA regulations provide that, when a supplemental statement of the case is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2013).  The supplemental statement of the case is to be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2013) (pertaining to statements of the case).  Therefore, due process calls for the Veteran to be mailed a copy of the August 2012 SSOC to his latest address of record.  See Khyn v. Shinseki, 23 Vet. App. 335 (2010).   

Additionally, while the July 2011 letter was provided to the Veteran prior to his notification of a new address in August 2011 and was not returned as undeliverable, as this case is being remanded, he should be provided another opportunity to provide an authorization form so as to allow the AOJ to obtain records from Dr. S.M., M.D.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a copy of the August 2012 SSOC to his current address of record in Rome, Georgia, as noted in his August 2011 correspondence.

2.  Provide the Veteran with another opportunity to submit an authorization form so as to allow the AOJ to obtain records from Dr. S.M., M.D.., for the period from March 2001 to the present.  Those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran must be issued an SSOC to his current address noted above.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



